Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 5/21/2022.

Election/Restrictions
	Applicant has elected without traverse in the Reply filed on 5/21/2022 the following species: 
A. the antigen-binding fragment is being screened (claim 1)
	B. the method step following the step of "reacting the screened antibody or antigen-binding fragment library thereof with a cell not expressing an antigen protein to select only an antibody or antigen-binding fragment thereof specifically binding to the antigen protein" is removing an antibody or antigen-binding fragment thereof binding to an antigen other than the antigenic protein from the selected antibody or antigen-binding fragment thereof (claim 1)
	C. the phospholipid is PE (phosphoethanolamine)-based phospholipids (claim 2)
	D. the phospholipid is conjugated to DHPE (1,2-dihexadecanoyl-sn-glycero-3-phosphoethanolamine) (claim 3)
	E. the cell overexpressing an antigenic protein, in which a biotinylated phospholipid is inserted into a membrane of the cell and the biotinylated phospholipid is bound to the streptavidin/magnetic-bead complex, is prepared by (a) reacting biotinylated phospholipid with streptavidin and magnetic beads to prepare a phospholipid/biotin/streptavidin/magnetic-bead complex; and (b) fusing the phospholipid/biotin/streptavidin/magnetic-bead complex to a cell overexpressing an antigen protein to obtain a cell overexpressing an antigen protein in which the biotinylated phospholipid is inserted into the cell membrane and in which the biotinylated phospholipid is bound to the streptavidin/magnetic-bead complex (claim 5)
	F. the surfactant is alkyl polyglycoside (claim 7)
	G. the method without the steps using "producing IgG from the antibody or antigen-binding fragment thereof selected according to the method" (claim 10)

The Election Requirements are deemed proper and are made FINAL.
Claims 1-10 are pending.
Claims 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 5/21/2022.
Claims 1-3 and 5-9 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 2-3 and 5-9 depend directly or indirectly from claim 1.

	Claim 1 part (iv) is indefinite because it is not clear which interaction is being disrupted.  The disrupted interaction could be the antibody-binding fragment and the antigen interaction or it could be the antibody-binding fragment and the non-specific interaction where the antibody-binding fragments binds non-specifically to a molecule that is not the antigenic protein.  Correction is required.

Claim 1 pare (iv) indefinite and unclear in its recitation for being incomplete by omitting essential steps or ingredients, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
For example, there appears to be insufficient steps and ingredients to carry out the methods of removing an antigen-binding fragment binding to an antigen other than the antigenic protein from the selected antigen-binding fragment.  Correction is required.

	Claim 6 is indefinite in the recitation of "fused with" because it is now clear how a magnetic bead complex can "fuse" with a cell.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suharin et al. (2014) Monoclonal Antibodies in Immunodiagnosis and Immunothearpy volume 33 pages 378 to 385 cited in the 9/25/2020 IDS (hereinafter known as "Suharin").
	With regards to claims 1-2 and 8, Suharin teaches:
	a) as in claims 1-2 and 8, a method for screening an antigen-binding fragment thereof binding to an antigenic protein, the method comprising: (i) preparing a cell overexpressing an antigenic protein, in which a biotinylated phospholipid is inserted into a membrane of the cell and the biotinylated phospholipid is bound to a streptavidin/magnetic-bead complex; (ii) treating the cell with a library including an antigen-binding fragment thereof and screening an antigen-binding fragment thereof binding to the antigen protein using a magnetism-based system; (iii) reacting the screened antigen-binding fragment library thereof with a cell not expressing an antigen protein to select only an antigen-binding fragment thereof specifically binding to the antigen protein; and (iv) removing an antigen-binding fragment thereof binding to an antigen other than the antigenic protein from the selected antigen-binding fragment thereof; wherein the phospholipid comprises PE (phosphoethanolamine)-based phospholipids; wherein the phospholipid comprises DHPE (1,2-dihexadecanoyl-sn-glycero-3-phosphoethanolamine); wherein the cell is fused with the streptavidin/magnetic-bead complex in a medium containing a surfactant; wherein the surfactant comprises alkyl polyglycoside wherein the magnetism-based system is a device for separating cells using magnetism; wherein the antigen-binding fragment thereof is an antigen-binding fragment thereof that is internalized into a cell (see entire document especially Figure 1 and pages 379 to 381).
Thus, Suharin anticipates the present claims.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639